Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 13 has been canceled.  Claims1-2 and 14-18 are still at issue and are present for examination. Claims 23-12 and 19-20 remain withdrawn as drawn to non-elected invention.
Applicants' arguments filed on 1/31/22, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
On 4/8/22, the examiner called up applicant , Mr. S. Barkley, to discuss the remaining issues of concern. However, no reply was received.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-18 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by McFarlan (US2005/0221455, cited previously), according to previous office action. In traversal of this rejection applicant has amended claim 1, to recite additional capability of Pseudomonas sp. strain to produce muonic acid at levels above that of its wild type counterpart and argues that instantly amended claims have limitations that cannot be anticipated by McFarlan and hence, the rejection should be withdrawn.
 	This argument was fully considered but was found unpersuasive. This is because: firstly, in instant disclosure paragraph [0091], which applicant cited in support of instant amendments to base claim 1, additional genes such as hexR and gcd have been deleted to render the host Pseudomonas strain already lacking PykA or pykF, more productive in muconic acid. However, said additional gene deletions are not recited in instant claim 1. Secondly, as applicant is aware, the phrase ”capable of” is passive and hypothetical language and hence, there is no reason to doubt that the Pseudomonas strain of McFarlan is “incapable of” producing enhanced levels of muconic acid relative to its wild type counterpart. In fact,  the examiner maintains that said strain of McFarlan is fully “capable of” producing elevated levels of muconic acid, especially if additional gene(s) such as gcd and hexR will be deleted therein. Therefore, the examiner finds no reason to withdraw this rejection.
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656